


Exhibit 10.28

 

2000 CITY NATIONAL BANK

DIRECTOR DEFERRED COMPENSATION PLAN

 

(Amended and Restated for Plan Years 2005 and Later

 

EFFECTIVE ON JANUARY 1, 2009)

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

TITLE AND DEFINITIONS

 

1

 

 

 

 

 

1.1

 

Title

 

1

1.2

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

PARTICIPATION

 

5

 

 

 

 

 

2.1

 

Participation

 

5

 

 

 

 

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

5

 

 

 

 

 

3.1

 

Elections to Defer Compensation

 

5

3.2

 

Investment Elections

 

8

 

 

 

 

 

ARTICLE IV

 

ACCOUNTS

 

12

 

 

 

 

 

4.1

 

Deferral Account

 

12

4.2

 

Rollovers

 

13

 

 

 

 

 

ARTICLE V

 

VESTING

 

13

 

 

 

 

 

5.1

 

Deferral Account

 

13

 

 

 

 

 

ARTICLE VI

 

DISTRIBUTIONS

 

13

 

 

 

 

 

6.1

 

Distribution of Deferred Compensation

 

13

6.2

 

Nonscheduled In-Service Withdrawals

 

14

6.3

 

Hardship Withdrawals

 

15

6.4

 

Inability to Locate Participant

 

15

6.5

 

Change in Control

 

16

6.6

 

Death Benefit for Certain Participants

 

16

 

 

 

 

 

ARTICLE VII

 

ADMINISTRATION

 

17

 

 

 

 

 

7.1

 

Committee Action

 

17

7.2

 

Powers and Duties of the Committee

 

17

7.3

 

Construction and Interpretation

 

18

7.4

 

Information

 

18

7.5

 

Compensation, Expenses and Indemnity

 

18

7.6

 

Quarterly Statements

 

19

7.7

 

Claims Procedure

 

19

 

 

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

20

 

 

 

 

 

8.1

 

Unsecured General Creditor

 

20

8.2

 

Restriction Against Assignment

 

20

8.3

 

Withholding

 

21

8.4

 

Amendment, Modification, Suspension or Termination

 

21

 

i

--------------------------------------------------------------------------------


 

8.5

 

Governing Law

 

22

8.6

 

Receipt or Release

 

22

8.7

 

Payments on Behalf of Persons Under Incapacity

 

22

8.8

 

Headings, etc. Not Part of Agreement

 

22

8.9

 

Section 409A of the Code

 

22

8.10

 

Domestic Relations Orders

 

24

 

ii

--------------------------------------------------------------------------------



 


2000 CITY NATIONAL BANK
DIRECTOR DEFERRED COMPENSATION PLAN

 

(Amended and Restated for Plan Years 2005 and Later

Effective on January 1, 2009)

 

This 2000 City National Bank Director Deferred Compensation Plan (the “Plan”),
established by City National Bank effective as of January 1, 2000, to provide a
tax-deferred capital accumulation opportunity to its outside directors through
deferrals of directors’ fees, and subsequently amended on two occasions, is
hereby amended and restated for Plan Years 2005 and later effective on
January 1, 2009.  The principal purpose of this amendment and restatement is to
bring the Plan into compliance with Section 409A of the Code and the Treasury
Regulations issued thereunder.  All amounts which were deferred and vested under
this Plan on December 31, 2004, together with earnings on such amounts
(collectively “Grandfathered Amounts”), are intended to be grandfathered under
Section 409A of the Code.  The Grandfathered Amounts shall not be subject to the
terms of this amendment and restatement, but rather to the terms of the Plan as
in effect immediately prior to January 1, 2009.  No prior amendments to the Plan
subsequent to October 3, 2004 provided any new material benefits or rights or
any material enhancement of any existing benefits or rights under the Plan with
respect to the Grandfathered Amounts.

 

ARTICLE I
TITLE AND DEFINITIONS

 

1.1           Title.

 

This Plan shall be known as the 2000 City National Bank Director Deferred
Compensation Plan.

 

1.2           Definitions.

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

“Account” shall mean a Participant’s Deferral Account.

 

1

--------------------------------------------------------------------------------


 

“Annual Award” shall mean the annual award to which a Director is entitled for
service as a member of the board of directors of the Corporation or the Board of
Directors of the Bank which is payable in cash in an amount equivalent to the
value of a specified number of shares (currently 500) of Common Stock of the
Corporation.

 

“Annual Retainer” shall mean the annual retainer fee for Committee Chairs to
which a Director is entitled for service as a Chair of a board committee of the
board of directors of the Corporation or the Board of Directors of the Bank.

 

“Bank” shall mean City National Bank and any successor corporation.

 

“Beneficiary” or “Beneficiaries” shall mean the person or persons last
designated in writing by a Participant in accordance with procedures established
by the Committee to receive the benefits specified hereunder (other than those
benefits set forth in Section 6.6) in the event of the Participant’s death. No
beneficiary designation shall become effective until it is filed with the Bank
or its agent. If there is no Beneficiary designation in effect, or if there is
no surviving designated Beneficiary, then the Beneficiary or Beneficiaries shall
be, in order of priority: (a) the Participant’s surviving spouse, (b) if the
Participant is not survived by a spouse, the revocable living trust established
by the Participant during his or her lifetime, (c) the Participant’s children,
per stirpes; or (d) the Participant’s estate.  The filing of a new beneficiary
designation will cancel all beneficiary designations previously filed.  Any
finalized divorce of a Participant subsequent to the date of filing of a
beneficiary designation shall revoke such designation unless the previous spouse
was not designated as the Beneficiary. In the event any amount is payable under
the Plan to a minor, payment shall not be made to the minor, but instead shall
be paid (i) to that person’s living parent(s) to act as custodian, (ii) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, or (iii) if no parent of that person is then living,
to a custodian selected by the Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and

 

2

--------------------------------------------------------------------------------


 

currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within 60 days after
the date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

 

“Board of Directors” or “Board” shall mean the Board of Directors of City
National Bank.

 

“CNC Stock” shall mean shares of City National Corporation Common Stock.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Bank’s Benefits Committee.

 

“Compensation” shall mean the Participant’s Annual Award, Annual Retainer and
Meeting Fees.

 

“Corporation” or “CNC” shall mean City National Corporation.

 

“Deferral Account” shall mean the bookkeeping account on the Bank’s books that
is maintained by the Committee for each Participant that is credited with
amounts equal to (a) the portion of the Participant’s Annual Award, Annual
Retainer and Meeting Fees that he or she elects to defer, (b) the Participant’s
Rollover Amount, if any, and (c) earnings or losses pursuant to Section 4.1.

 

“Director” shall mean a member of the Board of Directors of the Bank.

 

“Disability” shall mean an incapacity which has rendered the Participant unable
to perform all of the material and substantial duties of a Director because of
illness or injury.

 

“Earnings Rate” shall mean, for each Fund, an amount equal to the net rate of
gain or loss on the assets of such Fund during each business day.

 

“Eligible Director” shall mean each Director who is not an employee of the
Corporation, the Bank, any subsidiary of the Corporation or the Bank or any
other entity affiliated with the Corporation or the Bank.

 

“Fund” or “Funds” shall mean one or more of the investment funds or portfolios
selected by the Committee pursuant to Section 3.2(b).

 

3

--------------------------------------------------------------------------------


 

“Grandfathered Amounts” shall mean all amounts which were deferred and vested
under this Plan on December 31, 2004, together with earnings on such amounts.

 

“Initial Election Period” for an Eligible Director shall mean the thirty-day
period beginning on the date of the Eligible Director’s initial election or
appointment to the Board of Directors of the Bank (or, if later, on the date
such Director first becomes an Eligible Director).

 

“Meeting Fees” shall mean the amounts to which a Director is entitled for
attending meetings of (a) the board of directors of the Corporation, (b) the
Board of Directors of the Bank, (c) a committee of the board of directors of the
Corporation or (d) a committee of the Board of Directors of the Bank.

 

“Participant” shall mean (a) any Eligible Director who elects to defer
Compensation in accordance with Section 3.1 and complies with the requirements
of Section 2.1 and (b) any individual who was a participant in the City National
Corporation Director Deferred Compensation Plan and had a positive account
balance on December 31, 1999; and such Eligible Director or individual shall
remain a Participant until all amounts credited to his or her Plan Year
Subaccounts under the Plan have been distributed or forfeited.

 

“Payment Eligibility Date” shall mean the first day of the month following the
end of the calendar quarter in which a Participant has a Separation from Service
with the Bank for any reason, including by reason of Disability or death,
subject to the provisions of Section 3.1(h).

 

“Plan” shall mean the 2000 City National Bank Director Deferred Compensation
Plan set forth herein, now in effect, or as amended from time to time.

 

“Plan Year” shall mean the 12 consecutive month period beginning on January 1
and ending the following December 31.

 

“Plan Year Subaccounts” shall mean subaccounts of a Participant’s Deferral
Account established to separately account for Compensation deferred (and
earnings or losses thereon) for each Plan Year in which a Participant
participates in the Plan and for any Rollover Amounts.

 

“Prior Plan” shall mean the City National Corporation Director Deferred
Compensation Plan.

 

4

--------------------------------------------------------------------------------


 

“Rollover Amount” shall mean the amount determined in accordance with
Section 4.2.

 

“Separation from Service” shall mean the Participant’s “separation from service”
as a Director, within the meaning of Section 409A of the Code, as determined by
the Committee in accordance with Section 1.409A-1(h) of the Treasury
Regulations.

 

ARTICLE II
PARTICIPATION

 

2.1           Participation.

 

(a)           Generally. An Eligible Director shall become a Participant in the
Plan by (i) electing to defer Compensation in accordance with Section 3.1,
(ii) if required by the Committee, filing a life insurance application form
along with his or her deferral election form, and (iii) satisfying any medical
underwriting requirement established by the Committee.

 

(b)           Participants with Split-Dollar Life Insurance Agreements.
Notwithstanding the foregoing, unless the Committee provides otherwise, an
Eligible Director who has entered into a Split-Dollar Life Insurance Agreement
with the Corporation must execute an “Agreement for Transfer of Policy and
Termination of Split-Dollar Life Insurance Agreement” in order to defer
Compensation under this Plan.

 

ARTICLE III
DEFERRAL ELECTIONS

 

3.1           Elections to Defer Compensation.

 

(a)           Initial Election Period. Subject to Section 2.1, each Eligible
Director may elect to defer Compensation by filing with the Bank or its agent an
election that conforms to the requirements of this Section 3.1, using a form,
method, or process approved by the Committee, no later than the last day of his
or her Initial Election Period, subject to Section 3.1(d).  Such election shall
be irrevocable as of the date it is filed with the Bank or its agent. An
Eligible Director who ceases to be a member of the Board of Directors of the
Bank (or otherwise ceases to be an Eligible Director) and is subsequently
re-elected, reappointed or reinstated as an Eligible

 

5

--------------------------------------------------------------------------------


 

Director shall not be entitled to make an election pursuant to this
Section 3.1(a) as a result of such re-election, reappointment or reinstatement.

 

(b)           General Rule. The amount of Compensation which an Eligible
Director may elect to defer is as follows, subject to the limitations in
Section 3.1(d), if applicable:

 

(i)            Any percentage or dollar amount of Annual Retainer up to 100%;
and/or

 

(ii)           Any percentage or dollar amount of Meeting Fees up to 100%;
and/or

 

(iii)          100% of the Annual Award; provided that any Annual Award which is
deferred must be designated to be invested in the CNC Stock Fund (as defined in
Section 3.2(e)).

 

(c)           Minimum Deferrals. [Intentionally Omitted.]

 

(d)           Effect of Initial Election. The amount of Meeting Fees deferred
pursuant to an election made during the Initial Election Period shall not exceed
the amount of Meeting Fees paid with respect to services performed in the Plan
Year in which such initial election is made on or after the date on which the
election is filed with the Bank or its agent.  No Annual Award or Annual
Retainer (or portion thereof) shall be deferred for the Plan Year in which such
initial election is made unless the election is filed on or before the date of
such Eligible Director’s initial election or appointment to the Board of
Directors.

 

(e)           Elections other than Elections during the Initial Election Period.
Subject to the requirements of Section 2.1, any Eligible Director may
participate for any Plan Year by filing an election, using a form, method, or
process approved by the Committee, to defer Compensation as described in
paragraph (b) above. An election to defer Compensation for a Plan Year must be
filed on or before December 1 of the preceding Plan Year, or such other date as
the Bank establishes, which date shall be no later than December 31 of the
preceding Plan Year, and will be effective for Compensation earned on or after
January 1 of the Plan Year for which the election applies.

 

(f)            Duration of Deferral Election. Any election made under this Plan
to defer Compensation shall apply only to Compensation payable with respect to
services performed

 

6

--------------------------------------------------------------------------------


 

during the Plan Year for which the election is made. For each subsequent Plan
Year, an Eligible Director may make a new election, subject to the limitations
set forth in this Section 3.1, to defer a percentage of his or her Compensation.

 

(g)           In-Service Distributions. At the time of making an election to
defer Compensation for a Plan Year (other than Plan Years 2008 or later)
pursuant to this Section 3.1, a Participant may elect (using a form, method, or
process approved by the Committee) to receive an in-service distribution of the
amount deferred under such election, together with earnings or losses credited
with respect to such amounts pursuant to Article IV, in a lump sum payment or in
annual installments over 2, 3, 4, or 5 years, paid or commencing within 90 days
following any January 1 that occurs after the second anniversary of the last day
of the Plan Year in which the amount deferred was earned. In addition, each
Participant who has a Rollover Amount credited to his or her Account under
Section 4.2 shall be permitted to elect, on or before December 31, 1999, to
receive an in-service distribution of such Rollover Amount, together with
earnings or losses, within 90 days following January 1 of 2003 or any later
year. A Participant who has timely elected an in-service distribution in
accordance with this Section 3.1(g) may subsequently elect to defer the year of
any such in-service distribution or to change the form of an in-service
distribution by filing an election with the Bank or its agent, using a form,
method, or process approved by the Committee, at least one year prior to the
first day of the previously elected in-service distribution year; provided that
pursuant to such election, the in-service distribution is deferred to the 90-day
period following any subsequent January 1 that is at least five years from the
prior scheduled distribution date. The election to defer the year of an
in-service distribution may be made no more than twice. If a Participant elects
an in-service distribution but fails to specify the form of payment, the
Participant will be deemed to have elected a lump sum payment.  If a Participant
fails to make a distribution election under this Section 3.1(g) for a Plan Year,
or fails to specify the year in which the in-service distribution shall be made,
the Compensation deferred for that Plan Year shall be distributed as set forth
in Section 6.1(b).  No election under this Section 3.1(g) may be made for Plan
Years 2008 or later.

 

(h)   Elections for Alternative Form of Distribution. At the time of making an
election to defer Compensation for a Plan Year pursuant to this Section 3.1, a
Participant may elect (using a form, method, or process approved by the
Committee) an alternative form

 

7

--------------------------------------------------------------------------------


 

of benefit for distribution of the Compensation deferred for that Plan Year
pursuant to Section 6.1(b), which may be either a lump sum payment or payment in
20, 40, or 60 substantially equal quarterly installments.  If the Participant
does not elect a form of benefit, the Participant will be deemed to have elected
a lump sum payment. Subject to the provisions of Section 6.1(b), this election
will apply to the Compensation deferred for such Plan Year if (x) the
Participant does not elect an in-service distribution with respect to such
deferred Compensation pursuant to Section 3.1(g), or (y) the Participant elects
an in-service distribution but the Participant’s Separation from Service occurs
prior to commencement of such in-service distribution.  A Participant may make a
one-time election to change the form of benefit elected pursuant to this
Section 3.1(h) by filing a written election with the Bank or its agent, using a
form, method, or process by the Committee, provided that any such election shall
not be effective for 12 months and that such election shall also change the
Payment Eligibility Date to the date that is five years following the original
Payment Eligibility Date.  No change to an election made under this
Section 3.1(h) shall be permitted except as expressly permitted herein.

 

(i)            Effect of Elections. Each distribution election under
Section 3.1(g) and Section 3.1(h) shall apply only to the Compensation deferred
for the Plan Year for which the election is made. For each subsequent Plan Year
a Participant may make a separate election. Any election filed pursuant to this
Section 3.1 shall be irrevocable for any one Plan Year except to the extent
provided in Section 3.1(g), Section 3.1(h), Section 6.1, Section 6.2 and
Section 6.3.

 

3.2           Investment Elections.

 

(a)           At the time of making each deferral election described in
Section 3.1, the Participant shall designate, using a form, method, or process
approved by the Committee, which Fund or Funds the Compensation deferred
pursuant to such election will be deemed to be invested in for purposes of
determining the amount of earnings or losses to be credited or debited to his or
her Plan Year Subaccount that the Committee establishes pursuant to Section 4.1
to account for such deferred Compensation.

 

(b)           In making the designation pursuant to this Section 3.2, the
Participant must specify, in multiples of one (1), the percentage of his or her
corresponding Plan Year Subaccount

 

8

--------------------------------------------------------------------------------


 

that shall be deemed to be invested in one or more Funds. A Participant may
change the designation made under this Section 3.2 with respect to any or all of
his or her Plan Year Subaccounts by filing an election, using a form, method, or
process approved by the Committee. If a Participant fails to make an investment
election for Compensation deferred in any Plan Year, the Participant’s most
recent investment election for future deferrals shall apply to the Plan Year
Subaccount established for such Plan Year and each Plan Year Subaccount
established with respect to any subsequent Plan Year Subaccount(s) until the
Participant files an election with the Bank or its agent in accordance with the
provisions of this Section 3.2 with respect to such Plan Year Subaccount(s).
Notwithstanding the foregoing, if a Participant has not previously elected a
Fund under this Section 3.2, he or she shall be deemed to have elected the money
market option, or such other Fund that the Committee designates as the default
fund for purposes of this Plan.

 

(c)           The Committee shall select from time to time, in its sole
discretion, the Funds in which Compensation deferred under this Plan will be
deemed to be invested. The Earnings Rate of each Fund shall be used to determine
the amount of earnings or losses to be credited or debited to the Participant’s
Deferral Account under Article IV. The Bank reserves the right to change the
Funds, and to increase or decrease the number of Funds, available as the Funds
for purposes of this Plan.

 

(d)           Notwithstanding the Participant’s ability to designate the Funds
in which the Plan Year Subaccounts of his or her Deferral Account shall be
deemed to be invested, the Bank shall have no obligation to invest any funds in
accordance with any Participant’s election. A Participant’s Deferral Account
shall merely be a bookkeeping entry on the Bank’s books, and no Participant
shall obtain any interest in any of the Funds.

 

(e)           Effective as of January 1, 2008, the “CNC Stock” Fund will be
added as a Fund available under the Plan, subject to the following conditions
and such other conditions as the Committee which administers the Plan may
determine:

 

(i)            A Participant may designate, using a form, method, or process
approved by the Committee, a percentage of his or her Plan Year Subaccount for
any Plan Year that shall be deemed to be invested in the CNC Stock Fund, subject
to the following conditions:

 

9

--------------------------------------------------------------------------------

 

(A)          A Participant must make an election to designate the CNC Stock Fund
for the entire Annual Award which the Participant defers for any Plan Year
beginning in 2008 or thereafter at the time when the Participant elects to defer
Compensation for such Plan Year.

 

(B)           A Participant will only be permitted to make a one-time election
in 2007 to designate the CNC Stock Fund for all or specified percentages of his
Plan Year Subaccounts for 2007 or earlier years or for Rollover Amounts.

 

(C)           A Participant will not be permitted to designate the CNC Stock
Fund for any Annual Retainer or Meeting Fees which are payable in 2008 or
thereafter.

 

(ii)           Notwithstanding any other provision of the Plan, a Participant
may not subsequently change his or her investment election (or diversify out of
the CNC Stock Fund) for any amounts which the Participant has designated to be
invested in the CNC Stock Fund.

 

(iii)          Notwithstanding any other provision of the Plan, unless otherwise
permitted by the Committee, no in-service distribution election may be made by a
Participant for any Plan Year Subaccount if any portion of such Plan Year
Subaccount is designated to be invested in the CNC Stock Fund. The portion of
any Plan Year Subaccount which is designated to be invested in the CNC Stock
Fund will be distributed in a lump sum or installments following the
Participant’s Separation from Service as a Director at the same time when other
distributions are made from such Plan Year Subaccount pursuant to the
distribution elections made by the Participant in accordance with the provisions
of the Plan.

 

(A)          A Participant may not designate the CNC Stock Fund for his or her
Plan Year Subaccount for 2004 or any earlier year or his or her Rollover Amount
for which the Participant has previously elected to receive an in service
distribution.

 

10

--------------------------------------------------------------------------------


 

(B)           A Participant may not designate the CNC Stock Fund for his or her
Plan Year Subaccount for any Plan Year between 2004 and 2007 for which the
Participant has previously elected to receive an in service distribution, unless
the Participant makes a new election in 2007 for such Plan Year Subaccount to
receive a distribution in a lump sum or installments following the Participant’s
Separation from Service as a Director in accordance with the provisions of the
Plan.

 

(iv)          The CNC Stock Fund will be measured in number of shares of City
National Corporation Common Stock (“CNC Stock”). The number of shares of CNC
Stock will be appropriately adjusted, as determined by the Committee, to reflect
any stock splits, reverse stock splits, stock dividends, or similar events.

 

(v)           Shares in the CNC Stock Fund do not convey the rights to ownership
of shares of CNC Stock and do not have voting rights. The Bank’s obligation with
respect to the CNC Stock Fund is unfunded. A Participant will only acquire
ownership and voting rights when shares of CNC Stock are actually distributed to
the Participant in accordance with the provisions of the Plan.

 

(vi)          All distributions from the CNC Stock Fund will be made solely in
CNC Stock, except that any fractional shares will be paid in cash. The number of
shares distributed will be reduced to cover all taxes, if any, which are
required to be withheld by Bank in respect to distributions of CNC Stock under
the Plan.

 

(vii)         All cash dividends which are paid on CNC Stock held in the CNC
Stock Fund will not be deemed to be invested in the CNC Stock Fund, but will be
credited in cash and will initially be deemed to be invested in the money market
option or such other Fund that the Committee designates for this purpose, and
thereafter may be reallocated by the Participant among Funds (other than the CNC
Stock Fund) as permitted by the Committee.

 

(viii)        All CNC Stock which is distributed to Participants pursuant to
this Plan will be distributed under a plan which has been approved by the
stockholders of the

 

11

--------------------------------------------------------------------------------


 

Corporation, if required to comply with any applicable federal or state law or
applicable New York Stock Exchange listing standard.

 

ARTICLE IV
ACCOUNTS

 

4.1                               Deferral Account.

 

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. The Deferral Account shall be divided into Plan Year
Subaccounts to separately account for deferrals made for each Plan Year. A
Participant’s Plan Year Subaccounts shall be divided into separate subaccounts
(“investment subaccounts”), each of which corresponds to a Fund elected by the
Participant pursuant to Section 3.2(a). A Participant’s Plan Year Subaccount for
a Plan Year shall be credited as follows:

 

(a)           The Committee shall credit the investment subaccounts of the Plan
Year Subaccount of the Participant’s Deferral Account with an amount equal to
the Compensation deferred by the Participant for the Plan Year for which the
Plan Year Subaccount is established on the day such Compensation would have been
paid, in accordance with the Participant’s election under Section 3.2(a); that
is, the portion of the Participant’s deferred Compensation that the Participant
has elected to be deemed to be invested in a certain Fund shall be credited to
the investment subaccount corresponding to that Fund; and

 

(b)           As of the close of each business day, each investment subaccount
of a Participant’s Plan Year Subaccount of the Participant’s Deferral Account
shall be credited with earnings or losses in an amount determined by multiplying
the balance credited to such investment subaccount as of the beginning of the
same business day by the Earnings Rate for the corresponding Fund; provided,
however, that all cash dividends which are paid on CNC Stock held in the CNC
Stock Fund shall be credited in accordance with Section 3.2(e)(vii) on the day
such dividends would otherwise be paid.

 

12

--------------------------------------------------------------------------------


 

4.2                               Rollovers.

 

If a Participant was a participant in the Prior Plan, and had a positive account
balance on December 31, 1999, that positive account balance, determined as of
that date, shall be transferred to the Participant’s Account under this Plan,
and shall be governed by the terms and conditions of this Plan and shall be
referred to as the “Rollover Amount.” The Participant’s Rollover Amount shall be
credited to a separate Plan Year Subaccount. The Participant may make separate
distribution and investment elections applicable to such Rollover Amount in
accordance with Articles III and VI of this Plan.

 

ARTICLE V
VESTING

 

5.1                               Deferral Account.

 

A Participant’s Deferral Account shall be 100% vested at all times.

 

ARTICLE VI
DISTRIBUTIONS

 

6.1          Distribution of Deferred Compensation.

 

(a)           Distribution of the amount credited to each Plan Year Subaccount
of the Participant’s Deferral Account that is subject to an in-service
distribution election made by the Participant pursuant to Section 3.1(g) shall
be made or shall commence within 90 days following January 1 of the year elected
by the Participant in the form elected by the Participant, provided that the
Participant continues to serve as a Director on January 1 of such year. In the
event of the Participant’s Separation from Service for any reason prior to
January 1 of a year elected by the Participant for a Plan Year Subaccount
pursuant to Section 3.1(g), the Participant’s in-service distribution election
for such Plan Year Subaccount shall no longer be effective and all of the
amounts credited to such Plan Year Subaccount shall be distributed as set forth
in the following subsections of this Section 6.1 in accordance with any
applicable election by the Participant. In the event of the Participant’s
Separation from Service while receiving an in-service distribution from one or
more Plan Year Subaccounts in the form of annual installments, such payments
will continue as scheduled.

 

13

--------------------------------------------------------------------------------


 

(b)           When a Participant has a Separation from Service for any reason
including Disability or death, the amounts credited to each Plan Year Subaccount
that is not then in pay status pursuant to an in-service distribution election
shall be distributed to the Participant (or his or her Beneficiary) in
accordance with this Section 6.1(b) and the Participant’s elections under
Section 3.1(h), as follows:

 

(i)            If the Participant has elected a lump sum payment with respect to
a Plan Year Subaccount, such payment will be made within 90 days following the
Payment Eligibility Date.

 

(ii)           If the Participant has elected payment in installments with
respect to a Plan Year Subaccount, the first installment shall be paid within 90
days following the Payment Eligibility Date, and each subsequent quarterly
installment shall be paid within 90 days following the first day of the
applicable calendar quarter.

 

(iii)          Notwithstanding anything contained in this Section 6.1(b) to the
contrary, in the event that the total aggregate amount credited to a
Participant’s Deferral Account is less than $25,000 as of the end of the month
preceding the Participant’s Payment Eligibility Date for a Plan Year Subaccount,
the amounts credited to such Plan Year Subaccount shall be paid in a cash lump
sum payment within 90 days following the Payment Eligibility Date.

 

(c)           The Participant’s Plan Year Subaccounts shall continue to be
credited with earnings pursuant to Sections 4.1 and 4.2 of the Plan until all
amounts credited to his or her Plan Year Subaccounts under the Plan have been
distributed.

 

(d)           In the event that a former Participant dies while receiving
installment payments under this Plan, any remaining installments shall be paid
to the Participant’s Beneficiary as such installments would have otherwise been
due to the Participant.

 

6.2                               Nonscheduled In-Service Withdrawals.

 

No nonscheduled in-service withdrawals are permitted under the Plan.  In the
event that a Participant elects a nonscheduled in-service withdrawal with
respect to Grandfathered Amounts

 

14

--------------------------------------------------------------------------------


 

in accordance with the terms of the Plan as in effect immediately prior to
January 1, 2009, (a) the Participant shall be ineligible to participate in the
Plan during the two Plan Years immediately following the Plan Year in which the
withdrawal occurs, and (b) any deferral elections made by the Participant for
such Plan Years shall terminate.

 

6.3                               Hardship Withdrawals.

 

Upon written request of a Participant, the Committee may, in its sole
discretion, make a lump sum payment to a Participant and/or accelerate the
payment of installment payments due to the Participant in order to meet a severe
financial hardship to the Participant resulting from (a) a sudden and unexpected
illness or accident of the Participant or the Participant’s spouse, beneficiary,
or dependent within the meaning of Section 1.409A-3(h)(3) of the Treasury
Regulations, (b) loss of the Participant’s property due to casualty or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. However, no payment shall be made
under this Section 6.3 to the extent that a hardship is or may be relieved
(a) through reimbursement or compensation by insurance or otherwise, (b) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (c) by cessation of
deferrals under the Plan effective for the next Plan Year in accordance with
Section 1.409A-3(j)(4)(viii) of the Treasury Regulations. The amount of any
hardship lump sum payment and/or accelerated amount under this Section 6.3 shall
not exceed the lesser of (a) the amount reasonably necessary to meet the
immediate financial need created by such hardship or (b) the entire amounts
credited to the Participant’s Accounts. The amount of any such payments shall be
deducted from the amounts credited to the Participant’s Plan Year Subaccounts in
such order and in such proportions as the Committee may determine in its sole
discretion. The remaining amounts credited to a Participant’s Plan Year
Subaccounts shall be distributed in accordance with the Participant’s elections
with respect to such Plan Year Subaccounts.  Any hardship withdrawals under this
Section 6.3 shall comply with the requirements of Section 409A of the Code.

 

6.4                               Inability to Locate Participant.

 

In the event that the Committee is unable to locate a Participant or Beneficiary
within two years following the Participant’s Payment Eligibility Date, the
amounts allocated to the

 

15

--------------------------------------------------------------------------------


 

Participant’s Deferral Account shall be forfeited. If, after such forfeiture,
the Participant or Beneficiary later claims such benefits, such benefits shall
be reinstated without interest or earnings, to the extent permitted by
Section 409A of the Code.

 

6.5                               Change in Control.

 

A change in control of the Bank or the Corporation shall not accelerate the
distribution of amounts credited to Participants’ Deferral Accounts (other than
Grandfathered Amounts).

 

6.6                               Death Benefit for Certain Participants.

 

(a)           For each Participant who is named in the list attached hereto as
Schedule 1, the Bank shall provide life insurance coverage in the amount set
forth next to his or her name in Schedule 1, beginning on the date such
Participant executes an “Agreement for Transfer of Policy and Termination of
Split-Dollar Life Insurance Agreement” and ending on December 31, 2009 (the
“Coverage Period”). Such life insurance coverage shall remain in effect
throughout the Coverage Period even if the Participant ceases to serve as an
Eligible Director.

 

(b)           The Bank shall provide such life insurance coverage by maintaining
a life insurance policy (the “Policy”) on the life of each named Participant.
Each such Participant shall be entitled to name a beneficiary (which need not be
his or her Beneficiary under this Plan) to receive the portion of the death
benefit under the Policy that is equal to the amount set forth as his or her
death benefit in Schedule 1 (his or her “Death Benefit”). The Participant may
make a beneficiary designation or change a beneficiary designation in writing in
accordance with procedures established by the Committee. No beneficiary
designation will become effective until it is filed in accordance with the
Committee’s procedures. If no beneficiary designation is in effect, the Death
Benefit shall be paid to the Participant’s Beneficiary under this Plan. If the
actual death benefit under the Policy exceeds the Death Benefit, the excess
death benefit under the Policy shall be paid to the Bank.

 

(c)           At the end of the Coverage Period, the Bank shall cease to provide
the life insurance coverage described herein and the provisions of this
Section 6.6 shall terminate and have no further effect.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
ADMINISTRATION

 

7.1                               Committee Action.

 

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chairman or any other member or members of the
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

 

7.2                               Powers and Duties of the Committee.

 

(a)           The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

 

(i)            To select the funds or portfolios to be the Funds in accordance
with Section 3.2(b) hereof;

 

(ii)           To construe and interpret the terms and provisions of this Plan;

 

(iii)          To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

 

(iv)          To maintain all records that may be necessary for the
administration of the Plan;

 

(v)           To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

17

--------------------------------------------------------------------------------

 

(vi)                              To make and publish such rules for the
regulation of the Plan and procedures for the administration of the Plan as are
not inconsistent with the terms hereof; and

 

(vii)                           To appoint a plan administrator or any other
agent, and to delegate to them such powers and duties in connection with the
administration of the Plan as the Committee may from time to time prescribe.

 

7.3                               Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Bank and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

 

7.4                               Information.

 

To enable the Committee to perform its functions, the Bank shall supply full and
timely information to the Committee on all matters relating to the Compensation
of all Participants, their death or other cause of termination, and such other
pertinent facts as the Committee may require.

 

7.5                               Compensation, Expenses and Indemnity.

 

(a)                                  The members of the Committee shall serve
without compensation for their services hereunder.

 

(b)                                 The Committee is authorized at the expense
of the Bank to employ such legal counsel as it may deem advisable to assist in
the performance of its duties hereunder. Expenses and fees in connection with
the administration of the Plan shall be paid by the Bank.

 

(c)                                  To the extent permitted by applicable state
law, the Bank shall indemnify and save harmless the Committee and each member
thereof, the Board of Directors and each member thereof, and delegates of the
Committee who are employees of the Bank against any and all expenses,
liabilities and claims, including legal fees to defend against such liabilities
and claims,

 

18

--------------------------------------------------------------------------------


 

arising out of their discharge in good faith of responsibilities under or
incident to the Plan, other than expenses and liabilities arising out of willful
misconduct. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Corporation or provided by the Bank
under any bylaw, agreement or otherwise, as such indemnities are permitted under
state law.

 

7.6                               Quarterly Statements.

 

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Account as of the last day of each
calendar quarter.

 

7.7                               Claims Procedure.

 

(a)                                  Claim. A person who believes that he or she
is being denied a benefit to which he or she is entitled under this Plan
(hereinafter referred to as “Claimant”) may file a written request for such
benefit with the Committee, setting forth his or her claim. The request must be
addressed to the Committee at the Bank’s principal place of business.

 

(b)                                 Claim Decision. Upon receipt of a claim, the
Committee shall advise the Claimant that a reply will be forthcoming within
ninety (90) days and shall, in fact, deliver such reply within such period. The
Committee may, however, extend the reply period for an additional ninety (90)
days for special circumstances. If the claim is denied in whole or in part, the
Committee shall inform the Claimant in writing, using language calculated to be
understood by the Claimant, setting forth: (i) the specified reason or reasons
for such denial; (ii) the specific reference to pertinent provisions of this
Plan on which such denial is based; (iii) a description of any additional
material or information necessary for the Claimant to perfect his or her claim
and an explanation why such material or such information is necessary;
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (v) the time limits for requesting a review
under subsection (c).

 

(c)                                  Request for Review. Within sixty (60) days
after the receipt by the Claimant of the written opinion described above, the
Claimant may request in writing that the Committee review the determination.
Such request must be addressed to the Committee, at the Bank’s principal place
of business. The Claimant or his or her duly authorized representative may, but

 

19

--------------------------------------------------------------------------------


 

need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such sixty (60) day period, he or she shall be barred and estopped
from challenging the original determination.

 

(d)                                 Review of Decision. Within sixty (60) days
after the Committee’s receipt of a request for review, after considering all
materials presented by the Claimant, the Committee will inform the Claimant in
writing, in a manner calculated to be understood by the Claimant, of its
decision setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Committee will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty (120)
days after receipt of the request for review.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1                               Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Bank. No assets of the Bank shall be held under any trust, or held
in any way as collateral security for the fulfilling of the obligations of the
Bank under this Plan, although the Bank may establish one or more grantor trusts
subject to Code Section 671 to facilitate the payment of benefits hereunder. Any
and all of the Bank’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Bank. The Bank’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Bank to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Bank that
this Plan and any trust established to facilitate the payment of benefits
hereunder be unfunded for purposes of the Code and for purposes of Title I of
ERISA.

 

8.2                               Restriction Against Assignment.

 

The Bank shall pay all amounts payable hereunder only to the person or persons
designated by the Plan and not to any other person or corporation. No part of a
Participant’s

 

20

--------------------------------------------------------------------------------


 

Account shall be liable for the debts, contracts, or engagements of any
Participant, his or her Beneficiary, or successors in interest, nor shall a
Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, sell, transfer, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

 

8.3                               Withholding.

 

There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) any taxes which are
required to be withheld by the Bank in respect to such payment. The Bank shall
have the right to reduce any payment (or other compensation) by the amount of
cash sufficient to provide the amount of said taxes.

 

8.4                               Amendment, Modification, Suspension or
Termination.

 

The Bank may amend, modify, suspend or terminate the Plan in whole or in part,
except that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Account.
In the event that this Plan is terminated, the distribution of the amounts
credited to a Participant’s Deferral Account shall not be accelerated but shall
be paid at such time and in such manner determined under the terms of the Plan
immediately prior to termination as if the Plan had not been terminated.
(Neither the Policies themselves nor the death benefit described in Section 6.6
shall be treated as allocated to Accounts.)  Notwithstanding the foregoing, no
amendment of the Plan shall apply to Grandfathered Amounts unless the amendment
specifically provides that it applies to such amounts.

 

21

--------------------------------------------------------------------------------


 

8.5                               Governing Law.

 

This Plan shall be construed, governed and administered in accordance with the
laws of the State of California.

 

8.6                               Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, the Corporation and the Bank. The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect within such time as may
be specified by the Committee in accordance with applicable law, but in any
event no later than 60 days after the first date on which such payment could
otherwise be made pursuant to the terms of the Plan.

 

8.7                               Payments on Behalf of Persons Under
Incapacity.

 

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefor, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee, the Corporation and the Bank.

 

8.8                               Headings, etc. Not Part of Agreement.

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof

 

8.9                               Section 409A of the Code.

 

(a)                                  This Plan shall be interpreted in
accordance with Section 409A of the Code and the Treasury Regulations and other
Department of Treasury guidance issued thereunder.  Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any payment or benefit under the Plan may be subject to
Section 409A of the Code, the Committee may adopt such amendments to the Plan or
adopt other policies and

 

22

--------------------------------------------------------------------------------


 

procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to comply with the requirements of Section 409A of the Code.

 

(b)                                 Each payment or series of installments under
this Plan for any particular Plan Year and Plan Year Subaccount shall be
considered a single payment for purposes of Section 409A.

 

(c)                                  If, on the date of a Participant’s
Separation from Service, (i) such Participant is a “specified employee” within
the meaning of Section 409A of the Code, as determined annually by the Bank in
accordance with Section 1.409A-1(i) of the Treasury Regulations (using the
methodology for identifying Key Employees under Paragraph A.2 of Article VIII of
the City National Corporation Profit Sharing Plan, as amended from time to time,
to the extent permitted by Section 409A of the Code), and (ii) the Committee
shall make a good-faith determination that a payment or benefit under the Plan
constitutes “deferred compensation” within the meaning of Section 409A of the
Code the payment (or, in the case of an installment payment, the commencement)
of which is required to be delayed pursuant to the six-month delay rule set
forth in Section 409A of the Code in order to preserve the tax treatment
intended for such payment or to avoid additional tax, interest, or penalties
under Section 409A of the Code, then the Bank shall not pay such amount or
commence payment of such installments on the otherwise scheduled payment date,
but shall instead pay such amount or commence payment of such installments
within the calendar month following the last day of such six-month period and,
in the case of an installment payment, shall delay each subsequent installment
by six months from the date such installment would otherwise have been paid. 
Such amount shall be paid without additional interest (other than any earnings
or losses credited to the Participant’s Deferral Account pursuant to
Section 4.1(b)), unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable agreement between the
Bank and the Participant.

 

(d)                                 A Participant shall be solely responsible
and liable for the satisfaction of all taxes, interest, and penalties that may
be imposed on such Participant or for such Participant’s account in connection
with any payment or benefit under the Plan (including any taxes, interest, and
penalties under Section 409A or any corresponding provision of state, local, or
foreign law), and

 

23

--------------------------------------------------------------------------------


 

the Bank shall have no obligation to indemnify or otherwise hold such
Participant harmless from any or all of such taxes, interest, or penalties.

 

(e)                                  If any portion of a Participant’s Deferral
Account is required to be included in income by the Participant prior to receipt
due to a failure of this Plan to comply with the requirements of Section 409A of
the Code, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Deferral Account required to be included in income as a result of
the failure of the Plan to comply with the requirements of Section 409A of the
Code or (ii) the unpaid vested portion of his or her Deferral Account, as
permitted under Section 1.409A-3(j)(4)(vii) of the Treasury Regulations.

 

8.10                        Domestic Relations Orders.

 

If necessary to comply with a domestic relations order, as defined in
Section 414(p)(1)(B) of the Code, the Committee shall have the right to make a
distribution from the Participant’s Deferral Account to (or establish an account
under the Plan for the benefit of) an individual other than the Participant and
to accelerate the time of payment to the extent necessary to comply with the
domestic relations order, as permitted under Section 409A of the Code and
Section 1.409A-3(j)(4)(ii) of the Treasury Regulations.

 

IN WITNESS WHEREOF, the Bank has caused its duly authorized officer to execute
this document this     th day of December, 2008.

 

 

CITY NATIONAL BANK

 

 

 

 

 

By:

 

 

 

Patti Fischer

 

Its:

Senior Vice President

 

 

Human Resources

 

24

--------------------------------------------------------------------------------
